Citation Nr: 0429961	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  04-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for rectal cancer with 
metastases in the pelvis and prostate, as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for rectal cancer 
with metastases in the pelvis and prostate, as a result of 
exposure to herbicides.

The Board notes that during the July 2004 Travel Board 
hearing, the veteran's representative raised a claim of 
entitlement to service connection for prostate cancer, as a 
result of exposure to herbicides.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

The record reflects that in a letter dated in June 2004, Dr. 
H. A. B. , who indicated that the veteran had been under his 
care for  treatment of colorectal cancer for several years, 
opined that the veteran's current colorectal cancer was 
etiologically related to his exposure to Agent Orange.  
However, the Board observes that the physician did not 
provide a clinical basis or the treatment records used in 
reaching such determination.  Such information would be 
useful in adjudicating the veteran's claim.  

Additionally, the record reflects that the veteran has not 
been afforded a VA examination or clinical opinion as to the 
etiology of his rectal cancer.  Such information would also 
be useful in adjudicating the veteran's claim 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for rectal cancer since 
discharge.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The RO should contact Dr. H. A. B, 
(Sarah Cannon Cancer Center and Tennessee 
Oncology, P.L.L.C) and request that he 
provide the clinical rationale for the 
opinion expressed in his June 2004 letter, 
as it pertains to the etiology of the 
veteran's rectal cancer.  The physician 
should also be requested to furnish all 
treatment records used in reaching such 
determination.

3.  Then, the veteran should be afforded a 
VA examination, by an oncologist, if 
available, to determine the nature and 
etiology of his rectal cancer.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the veteran's rectal 
cancer is etiologically related to his 
service in the military.  More 
specifically, the examiner should furnish 
an opinion concerning whether it is at 
least as likely as not that his current 
rectal cancer is related to exposure to 
herbicides.  The rationale for all 
opinions expressed should be set forth.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination.

		3.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



